DETAILED CORRESPONDENCE

Claims 1, 2, 4-12, 14-20 are pending.  Claims 3 and 13 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/12/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, an embodiment wherein the packing tube extends completely through the liner while simultaneously protecting the packing tube from erosion by fluids within the packing tube, must be shown or the feature(s) canceled from the claim(s).  Note, the corresponding Section 112(a) rejections of claims 3 and 13.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-10 and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 6  Claim 1, as amended, specifically requires that the liner 114 protect the packing tube 38 from erosion and this only occurs in the embodiment of Figs. 2 and 3, and not the embodiment of Fig. 4.  In Fig. 4, the packing tube extends completely through the liner such that the liner is isolated from any erosive fluids leaving the manifold.  Claim 6 requires this Fig. 4 configuration since it specifies that the packing tube go completely through the liner and into a manifold recess.  Accordingly, claim 1 and claim 6 are incompatible, with no described embodiment satisfying both claims.  Claims 7-10 depend from claim 6.
Claim 16  Claim 11, as amended, specifically requires that the liner 114 protect the packing tube 38 from erosion and this only occurs in the embodiment of Figs. 2 and 3, and not the embodiment of Fig. 4.  In Fig. 4, the packing tube extends completely through the liner such that the liner is isolated from any erosive fluids leaving the manifold.  Claim 16 requires this Fig. 4 configuration since it specifies that the packing tube go completely through the liner and into a manifold recess.  Accordingly, claim 11 and claim 16 are incompatible, with no described embodiment satisfying both claims.  Claims 17-20 depend from claim 16.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-12, and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 1 and 11  The term "erosion resistant" is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  NOTE: a stipulation by the applicant that “erosion resistant” is equivalent to “more resistant than the material forming manifold 40 or packing tube 38,” will overcome this rejection, this possible interpretation being supported at application paragraph [0018].  Claims 2-10 depend from claim 1 and claims 12-20 depend from claim 11.

Allowable Subject Matter
Subject to the Section 112(b) rejections, Claims 1, 2, 4, 5, 11, 12, 14, and 15 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:  With respect to claims 1 and 11, as amended, the Cunningham and Langlais combination, and the Sessa and Sladic combination, are no longer tenable because the packing tube and liner relationship made evident by the replacement drawings is not present, i.e., no liner provides the protection required in these claims.  The examiner considered Bonner et al. “Design and Validation of an Improved Shunt Tube System” (SPE-169440-MS) which provides an internal liner/cladding proximate the entry of the packing tube into the manifold [Fig. 41; pp19-20], but provides no housing.  The housing 72 of Langlais’ Figs. 2 and 3 are structurally incompatible with the packing tube being welded to the manifold, such welding being emphasized by Bonner [page 3, third from the last full paragraph], and also does not trap the liner in a sealed cavity, since the liner/cladding is merely added to the inside surface of the packing tube with no structure to interact directly with the housing [Fig. 9 and notes thereto].  Claims 2, 4, and 5 and claims 12, 14, and 15 would be allowable based on their dependency from claims 1 and 11, respectively.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE STERLING GRAY whose telephone number is (313)446-4820. The examiner can normally be reached 7-4 Eastern - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEORGE S GRAY/               Primary Examiner, Art Unit 3676